Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amended claims 21-29 are under examination. Claims 30-35 remain withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt, Indian Journal of Chemistry, Section B: Organic Chemistry Including Medicinal Chemistry (1994), 33B(2), 189-92; Carruthers, Journal of the Chemical Society, Perkin . 

Bhatt teach

    PNG
    media_image1.png
    303
    243
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    305
    265
    media_image2.png
    Greyscale

 

(RN   22394-33-8 , RN   71692-31-4 respectively)

See claim 27.
Note that according to Applicant (see Remarks page 6/17/2021, numbered page 10 line 4)

    PNG
    media_image3.png
    24
    408
    media_image3.png
    Greyscale
.  
This above is interpreted to mean that even though claim 27 is independent, the compounds of claim 27 fall under the scope of the formula* of claim 21. Applicant is encouraged to place it on record whether this interpretation is incorrect.  

Claim 27 entry 1 is the chloro compound pictured above
Claim 27 entry 4 is the methoxy compound pictured above.  

Carruthers teach compounds of formula 

    PNG
    media_image4.png
    90
    149
    media_image4.png
    Greyscale
wherein R is not H, on page 421 column A. 

Efremova teach compounds of formula 

    PNG
    media_image5.png
    101
    169
    media_image5.png
    Greyscale
in Table on page 1383, see entry 1 (instantly excluded, previously cited for 102 rejection, and instantly included in view of J55 corresponding to entry 1d).

Bhatt does not disclose all the plethora of possibilities of instant base claim 21.  
The difference is in the substituents on the phenyl ring attached to the N of D3 (see 4th generic option for D3).  Substituents are routinely used in the medicinal chemistry art to arrive at alternate versions of prior art compounds.  Bhatt compounds are biologically active. Likewise, Carruthers and Efremova teach compounds that are biologically active falling under the scope of the claimed formulae.  
Cited prior art compounds fall under the scope of the claimed formulae.  The cited references do not disclose all the laundry list of possibilities 
just as the instant specification discloses very limited number of working examples, 

The invariable structural moiety of the instant formula is same as found in the prior art.  Substituents such as H, halogens, alkyls, alkoxy (see definition of J possibilities) are routinely, optionally, interchangeably used in the medicinal chemistry art to arrive at alternate versions of known compounds.  Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).    
As such there is nothing unobvious in the claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 a)(1)  as being anticipated by  Bhatt, Indian Journal of Chemistry, Section B: Organic Chemistry Including Medicinal Chemistry (1994), 33B(2), 189-92
Bhatt teach

    PNG
    media_image1.png
    303
    243
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    305
    265
    media_image2.png
    Greyscale

Note that according to Applicant (see Remarks page 6/17/2021, numbered page 10 line 4)

    PNG
    media_image3.png
    24
    408
    media_image3.png
    Greyscale
.  
This statement is interpreted to mean that even though claim 27 is independent, the compounds of claim 27 fall under the scope of the formula* of claim 21. Applicant is encouraged to place it on record whether this interpretation is incorrect.  

Claim 27 entry 1 is the chloro compound pictured above;
Claim 27 entry 4 is the methoxy compound pictured above;

corresponding to compounds of claim 21, 22, 26, 27-29.  


    PNG
    media_image6.png
    75
    670
    media_image6.png
    Greyscale
is without merit because detailed structural correlation to the formula was presented in the previous action indicating what variable corresponds what in the cited compounds.  
Applicant is encouraged to point out where in the prior action structural correlation was not made.  
*It is acknowledged that Applicant can be his/her own lexicographer.  However it is noted that the formulae are defined in confusing manner.  The entirely of 
	
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

could be replaced with, for example, 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
  .  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


    PNG
    media_image9.png
    191
    148
    media_image9.png
    Greyscale
 entered two times in the same claim 27.  The reason for duplicate entry is unclear.   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625